Citation Nr: 1822233	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the 2013 calendar year.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty, including from September 1981 to July 2005.  This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 decision in which the VAMC denied the Veteran's application for a clothing allowance for the 2013 calendar year.  The Veteran filed a notice of disagreement (NOD) as to the denial in October 2013.  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in August 2014.  

The Veteran in a November 2014 correspondence requested that he be scheduled for a hearing before the Board.  Subsequently, in a February 2015 Brief, the Veteran's representative indicated that the Veteran was withdrawing his request for a hearing.  Accordingly, the Board will proceed with its adjudication.  


FINDING OF FACT

For the benefit year 2013, the competent evidence shows that the Veteran consistently used his VA-issued back brace and that the apparatus caused irreparable damage to clothing. 


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 2013 are met.  38 U.S.C. 
§§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran filed his application for an annual clothing allowance for the benefit year 2013 in April 2013, and listed two applications/medications for which he was claiming warranted the allowance: 1) a back brace worn to help alleviate the symptoms of his service-connected low back condition; and 2) drysol, a topical medication prescribed to alleviate dry skin attributable to his service-connected diabetes mellitus type II.  In a September 2013 decision, the Memphis VAMC denied the application, finding that both the Veteran's back brace and the drysol medication did not qualify for an annual clothing allowance.  The Veteran seeks to have his entitlement to a clothing allowance for the year 2013 restored on the basis of his use of the back brace during that year.  

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments. 38 U.S.C. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.

38 C.F.R. § 3.810 (a)(1)(ii)(A).  

At the outset, the Board notes that the Veteran was in receipt of a clothing allowance for the years 2009 to 2012 on account of his claimed back brace which was prescribed to alleviate the symptoms of his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.  VA outpatient records shows that the Veteran was first outfitted with the back brace in August 2009, with the corresponding diagnosis being low back pain.  A later VA outpatient record, dated in April 2014, shows that the Veteran appeared for an annual evaluation regarding his clothing allowance application, and it was at this point that his back brace was noted to have no metal showing.  It was the examiner's opinion that the brace would therefore cause no wear and tear on the Veteran's external clothing.  

The VAMC in its June 2014 SOC affirming the denial of the clothing allowance application stated that its decision was based on a records review by the Chief, Orthotic and Prosthetics Lab, who made a determination that the type of back brace worn by the Veteran did not tend to cause wear or tear to clothing.  However, in his October 2013 NOD, the Veteran stated that the back brace did cause irreparable damage to his clothing and had been since he started wearing it in 2009.  The Board also observes that while the April 2014 in-person evaluation appears to validate the VAMC's original determination that the back brace had no metal showing and thus would not tend to cause damage to the Veteran's clothing, there is no evidence that any such determination was made at the time of the initial denial of the clothing allowance in September 2013.  The VAMC makes reference to a records review performed by the Orthotic and Prosthetic Lab Chief, but there is no documentation of any determination made by this individual in the claims file.  

In summation, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back brace warranted a clothing allowance for the 2013 benefit year.  The Veteran has competently and credibly asserted that the brace caused irreparable harm to his clothing, and he was in receipt of an annual clothing allowance for the years 2009 to 2012 as due to his use of the same back brace.  The VAMC stated that a records review was done and resulted in the determination that the back brace would not damage clothing, but there is no documentation of said records review in the file.  Moreover, although an April 2014 in-person evaluation revealed that the back brace had no metal showing, the Board cannot apply the results of a later evaluation to retroactively justify the denial of an earlier application for a clothing allowance.  

In light of the above, and affording the Veteran the complete benefit of the doubt, the Board finds that the Veteran's use of a lumbosacral back brace in 2013 tended to wear and tear clothing, and therefore, a clothing allowance based on the use of a back brace is granted for that year.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.810 (2017).


ORDER

Entitlement to a clothing allowance for the year 2013 is granted



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


